I am unable to subscribe to the conclusions announced in the majority opinion. In my opinion the negative testimony, to the effect that the witnesses did not hear the whistle sounded or the bell rung was sufficient to make out a prima facie case of negligence per se on the part of the railway company in failing to give the statutory signals upon approaching the crossing.
The witness Schwartz testified that he was on the railroad right of way about eighty rods east of the crossing, getting into his car, which was parked at that place, as the passenger train passed. He heard no whistle sounded or bell rung. The statute requires the whistle to be sounded between fifty and eighty rods from the crossing, which was at or very near the place where the witness was when the train passed him. Certainly he had a reasonable opportunity to hear the warning signals, had they been given. He was closer to the train when the signals should have been given than those who might be at the crossing for whose benefit the statutory signals are required. Mr. and Mrs. Rawls heard no signals, and they were at the very place where the statutory signals are designed to afford notice of the approach of the train. They were sitting in an automobile which had come to a stop with the motor shut off. True, the motor in the Ford car, occupied by deceased, was left running. But it was forty feet from the car occupied by them. There is not any evidence that the Ford car made so much noise that the witnesses, who were forty feet removed, could not hear the signals of the approaching train had they been given.
It remains, then, to consider whether the evidence shows that deceased was guilty of such contributory negligence as to bar a recovery. The majority opinion seems to be founded upon the theory that it was incumbent upon plaintiff to assume *Page 544 
the burden of showing that the death of deceased was not proximately caused by his own contributory negligence.
But the rule is that the plea of contributory negligence is an affirmative defense and that defendant must assume the burden of proving it. The presumption is that a person takes ordinary care of his own concerns. (Subd. 4, sec. 10606, Rev. Codes 1921.) This is but a law of nature founded upon the instinct of self-preservation. (Baltimore etc. R. Co. v. Landrigan,191 U.S. 461, 48 L. Ed. 262, 24 Sup. Ct. Rep. 137.) The burden rests upon defendant to overturn this presumption unless plaintiff's own evidence shows that the injury or damage complained of was proximately caused by his own contributory negligence. The question then is: Does plaintiff's evidence show that the death of deceased was proximately caused by his own contributory negligence?
Ordinarily this is a question for the jury's determination. (Everett v. Hines, 64 Mont. 244, 208 P. 1063.) The court, however, may determine the question when upon the evidence it is not possible for reasonable minds to reach different conclusions. In examining the record, therefore, we must bear in mind that, if any evidence is lacking to show that deceased's contributory negligence was the proximate cause of his death, the burden of supplying that evidence rested upon defendant and the motion for nonsuit should not have been granted.
The record does not disclose that deceased was familiar with the crossing in question and does not show that he knew of the existence there of the double tracks. In this respect the case is distinguishable from the case of George v. Northern P. Ry.Co., 59 Mont. 162, 196 P. 869, 870, so much relied upon in the majority opinion. In that case the court observed: "He [plaintiff] was well acquainted with the crossing because it was continually in use through the day and early evening and he had often passed over it." Also, the case in this respect is unlike that of Pennsylvania Rd. Co. v. Rusynik, 117 Ohio, 530, 56 A.L.R. 538, 159 N.E. 826, so extensively quoted from in the majority opinion, for in that case it was noted: "Plaintiff was very familiar with this crossing; had been *Page 545 
over it both ways more than 100 times; knew that east-bound trains ran on the south track, and west-bound trains on the north track. He had often seen trains on both tracks, and knew the speed at which they ran." Similar facts also were shown inGrant v. Chicago, Milwaukee  St. Paul Ry. Co., 78 Mont. 97,252 P. 382.
Here, from aught that appears, deceased may not have known of the existence of the north track. There is no evidence tending to show at what point the deceased, sitting in the Ford car, could observe the north track. Whether the highway was level with the railroad, or whether in approaching the crossing from the south the highway proceeded upgrade or otherwise, does not appear. It was incumbent upon deceased to use that degree of care and caution for his own safety which a reasonably prudent person would have used under the same or similar circumstances. If he did not know of the existence of the north track, and there is no evidence that he did, it cannot be said that he was guilty of contributory negligence in not waiting until the freight train had passed farther to the east before starting over the crossing. If he did not know of the north track, after the freight train had passed the crossing there was no occasion for him to direct his attention to the possibility of approaching trains from the east, no warning signals having been given. It is a fair inference that, if he did not know of the existence of the north track, he might not have discovered it or the approaching train until he was so close to the north track as to justify him as a reasonably prudent person in believing that he would not be able to stop his car in time to avoid a collision, and, confronted with this emergency, chose the only alternative of proceeding forward. Whether he chose wisely is not to be judged by what now might appear to have been the safer course, but by the standard of action required of a reasonably prudent person under similar circumstances. (Daniels v. Granite Bi-Metallic Consol. Min.Co., 56 Mont. 284, 184 P. 836; Anderson v. United StatesR.R. Administration, 203 Iowa, 715, 211 N.W. 872.) *Page 546 
Whether, had he been familiar with the crossing and known of the existence of the north track, he would have been guilty of such contributory negligence as to bar recovery under the circumstances, I express no opinion. I think, under the facts here presented, the ultimate question whether the contributory negligence of deceased, if any, was the proximate cause of his death, was for the jury, and that the judgment should be reversed and the cause remanded for a new trial.